*12ON PETITION FOR A REHEARING.*
Downey, C. J.
In a petition for a rehearing in this case, filed by the appellants, it is insisted that the court “ has failed to give an opinion on all the questions presented by the record, and also that the evidence does not sustain the finding of the court below.” ;
The counsel for appellants seem to think that the court has not passed upon the evidence with reference to its “ legal effect.” But this is a misapprehension. It was solely with reference to its legal effect that we did decide upon it. We hardly see in what other light we could regard it.
In this case the facts are, so far as they need to be noticed in disposing of this petition, that the county was in need of money, and resolved to effect a loan. The board directed that the auditor should issue orders on the treasurer to the persons who were to loan the money, which he did, placing them in the hands of the treasurer, who discounted them, at ten per cent., charging himself as treasurer with the proceeds. In this way he received from one person one thous- and four hundred and seventy-three dollars and seventy-five cents, and from another four hundred dollars. In forty-six other items from various sources he received other sums, not in loans, making in all, including the amounts borrowed, three thousand one hundred sixty-four dollars. The claim of the treasurer was for two and a half per cent, for receiving and disbursing this amount. As to the percentage on the money borrowed and paid out, counsel for the appellants insist, that it was not lawful for them to borrow the money for the purpose and in the manner named, and that therefore the treasurer was not legally entitled to charge a percentage on the money. It seems to us that this objection does not come with any grace or force from the appellants. They ordered the borrowing of the money. They prescribed the manner of effecting the loan, and the kind of paper that should be given to the lender. They caused the auditor to *13draw the warrants on the treasurer, in favor of the lenders, and placed them in the hands of the treasurer, and he, as was contemplated, got the money on them. Now the appellants, the commissioners, propose to defeat the claim of the treasurer by showing a want of conformity to the law in the manner of securing the loan, and in the use to be made of the money. We are asked to make the treasurer’s right to compensation turn upon this question. It is claimed by the counsel for the appellants that the loan should have been secured by bonds issued in accordance with 1 G. &H. 251, secs. 17, 18, &c. But we do not regard this effort of the appellants as either just, right, or legal. We therefore regarded the evidence, which shows, very fully, the performance of the alleged services by the treasurer, as sufficient, and as legally sufficient, to sustain the finding of the court. Hence we stated in the above opinion that the facts were correctly found by the court.
A. Ellison and J. D. Feirall, fojr appellants.
A. A. Chapin, for appellee.
The petition for a rehearing is therefore overruled.

The opinion, on the petition for a rehearing was delivered at the May term, 1871.